Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (US 2020/0357344).
Claims 1, 6, 7, 10, Pyun discloses a display device driver, comprising: a display panel configured to display at least two load types of display images; a source driver signally connects to the display panel; and a timing control chip (Fig. 1), comprising: Preset (predetermined) data of the display images; a data detection module configured to obtain a data of the display images, to compare the data with the preset data, to determine the load type of the display images corresponding to the data, and to generate a judgment result; and a data processing module signally connects to the source driver, the data processing module is configured to send corresponding control signals to the source driver according to the judgment result of the data detection module; wherein the source driver provides a corresponding pumping load current to the display panel according to the control signals ([0006] – [0031]). Althought, Pyun does not explicitely discloses the data of the display images being a real-time data. But, Pyun discloses the data of the display images is live data ([0045]-[0048]). Therefore, it is obvious to one of ordinary skill in the art that the live data of the display images is obtained in a real-time.
Claim 2, Pyun discloses the source driver comprises a data selector that selects the corresponding pumping load current correspondingly according to the control signals send by the data processing module ([0067]-[0124]).
Claims 3, 8, Pyun discloses  the display images comprise a light-load image and a heavy-load image according to the load types of the display images; and the control signals comprise: a first control signal corresponding to the heavy-load image; and a second control signal corresponding to the light load image; wherein the data processing module sends the first control signal to the source driver when the data detection module determines that the display image is the heavy-load image; and the data processing module sends the second control signal to the source driver when the data detection module determines that the display image is the light-load image ([0067]-[0124]).
Claims 4, 9, discloses a first pumping load current corresponding to the first control signal; and
a second pumping load current corresponding to the second control signal;  wherein the source driver provides the first pumping load current to the display panel when the data processing module sends the first control signal to the source driver; and wherein the source driver provides the second pumping load current to the display panel when the data processing module sends the second control signal to the source driver; and wherein a value of the second pumping load current is less than the first pumping
load current ([0067]-[0124]).

5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. as applied to claim 1 above, and further in view of Kim et al. (US 2008/0238839).
Pyun does not but Kim teaches pulse width modulation ([0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use Kim’s pulse width modulation in Pyen’s invention because the pulse width modulation allows the source driver to out different voltage signals.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627